UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7298



JASON VICTOR HAMM-BEY,

                                           Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director, Virginia Department
of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T.S. Ellis, III, District
Judge. (CA-05-197-1)


Submitted: February 16, 2006              Decided: February 22, 2006


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jason Victor Hamm-Bey, Appellant Pro Se. Susan Lee Parrish, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jason   Victor   Hamm-Bey    seeks    to    appeal      the   district

court’s order denying relief on his 28 U.S.C. § 2255 (2000) motion.

An appeal may not be taken from the final order in a habeas corpus

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional    claims   is    debatable    and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).       Our review of the record discloses that

Hamm-Bey has failed to satisfy these requirements. Accordingly, we

deny his motion for a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                   - 2 -